Citation Nr: 0910589	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  He received the Combat Infantryman Badge, among other 
awards and decorations.

By a decision entered in June 2005, the RO, in pertinent 
part, denied service connection for hearing loss and 
tinnitus.  The Veteran appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  The Board denied the 
appeal in November 2007.

The Veteran appealed the Board's November 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2008, the VA General Counsel filed a 
motion asking the Court to vacate the Board's decision and 
remand the matter for additional development and 
readjudication.  The Court granted the motion in April 2008.

In June 2008, the Board remanded the case for additional 
development.  Following the receipt of additional evidence, 
the agency of original jurisdiction (AOJ) confirmed the prior 
denials.  The case was returned to the Board in January 2009, 
and the Veteran's representative submitted written argument 
in February.


FINDINGS OF FACT

1.  The Veteran suffers from a bilateral hearing disability 
and tinnitus; however, neither condition can be medically 
attributed to any injury, disease, or event during active 
military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the Veteran's separation from active service.




CONCLUSIONS OF LAW

1.  The Veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

2.  The Veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he was exposed to long hours 
of excessive noise during service, to include from a wide 
variety of machinery (e.g., tanks), weapons (e.g., cannons, 
machine guns, personal weapons), and explosives (e.g., 
grenades, mines, C4).  He says that he did not have any 
hearing protection in service.  He believes that his hearing 
loss and tinnitus can be attributed to in-service exposure to 
noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in February 2005, December 2005, March 2006, and 
April 2006, the AOJ informed the Veteran of the information 
and evidence required to substantiate his claims and of his 
and VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  Although the totality of the required 
notice was not provided until after the claims were initially 
adjudicated, the claims were subsequently re-adjudicated in a 
December 2008 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of post-service VA 
medical treatment and audiometric reports from the Veteran's 
former employer.  He has been examined, an etiological 
opinion has been obtained, and he has not identified and/or 
provided complete releases for any additional evidence that 
exists and can be procured.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In the present case, there is no dispute that the Veteran 
currently has the disabilities for which service connection 
is claimed.  The report of a March 2005 VA examination 
clearly indicates that he has tinnitus.  The report also 
demonstrates that he has a bilateral hearing disability 
inasmuch it shows, among other things, that his speech 
recognition scores are less than 94 percent, bilaterally.  
See 38 C.F.R. § 3.385 (2008) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
if the auditory threshold at 500, 1000, 2000, 3000, and/or 
4000 Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent)

Nor is there any dispute that the Veteran was exposed to 
excessive noise in service.  The Veteran's service records 
clearly show that he worked in and around armor (i.e., tanks) 
in Vietnam, and his statements relative to acoustic trauma 
are entirely consistent with the circumstances, conditions, 
and hardships of his combat service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008).

The real question here is whether there is a nexus, or link, 
between the claimed disabilities and the Veteran's in-service 
exposure to noise.  The record contains opinions from three 
medical professionals that address that question.

In June 2005, a VA examiner (who had previously examined the 
Veteran in March 2005) reviewed the Veteran's claims file and 
took note of the audiometric tests that had been conducted 
since the time of the Veteran's induction into service in 
March 1969.  Those tests included a test conducted at the 
time of the Veteran's service separation examination in 
February 1971 that revealed the presence of a primarily low-
frequency hearing loss, bilaterally, together with cerumen-
filled canals.  They also included subsequent post-service 
tests in August 1998 and October 2001.  Following his 
examination, and a review of the evidence, the examiner 
stated:

The veteran's service medical records showed that 
he entered military service with normal, 
bilateral, hearing sensitivity according to his 
pure tone, air conduction thresholds.  He exited 
military service with normal bilateral hearing 
sensitivity with the exception of a conductive, 
primarily, low frequency hearing loss, 
[bilateral], due to excessive bilateral cerumen, 
as indicated on his exit exam.  This audiogram 
also showed normal hearing sensitivity for his 
left ear from 1000-4000 Hz.  His 08/25/98 
baseline audiogram from [his employer] showed 
essentially, normal hearing from 500-6000 Hz for 
his right ear and a moderate-to-severe, hearing 
loss from 3000-6000 Hz for his left ear.  An OSHA 
standard threshold shift in his right ear was 
seen on his 10/25/01 hearing test.  Based on 
these audiometric results, it was clear that any 
hearing loss seen on his separation audiogram was 
entirely due to his bilateral impacted cerumen 
and that any hearing disturbances the veteran 
experienced during military service were entirely 
temporary in nature.  Therefore, it was this 
Clinician's opinion, this veteran's bilateral 
hearing loss and tinnitus were not due to or 
aggravated by his military service.

In December 2007, the Veteran saw John E. Tecca, Ph.D., for a 
second opinion.  The Veteran reported that he had been 
exposed to much tank, artillery, and gun fire during service 
and that he had post-service noise exposure that included 
heavy equipment and a machine shop.  Dr. Tecca noted that the 
Veteran had a mild to severe sensorineural hearing loss in 
the left ear and a moderate to severe mixed loss in the right 
ear.  Dr. Tecca also noted that the right ear drum appeared 
to be very scarred and that the tympanogram was abnormal.  As 
to the cause of the Veteran's difficulties, he stated:

This hearing loss is likely due to more than one 
etiology.  The conductive component in the low 
frequencies for the right ear may be related to 
the condition of the ear drum or some other 
middle ear problem.  The high frequency component 
to the loss most likely has a significant noise 
induced component, without the classic "noise 
notch."  I do not see how the military experience 
could be ruled out a[s] playing a role in this 
loss.  [The Veteran] said he did not have a 
hearing test done at discharge.

I have recommended a current ENT consult due to 
the conductive component to the loss and to 
obtain a medical opinion of etiology.  [The 
Veteran] will see Ely Shapiro, M.D. for this 
purpose.

The Veteran saw Dr. Shapiro in February 2008.  The Veteran 
indicated that he had experienced a steady decline in his 
hearing since service, when he was a tank commander.  He 
reported that he had worked in a machine shop after service, 
but had worn hearing protection.  Dr. Shapiro stated, "I 
feel that it would be reasonable to assume that acoustic 
trauma experienced during combat, in a tank, would result in 
permanent hearing loss.  Obviously little or no hearing 
protection could have been used in this situation."

In September 2008, the VA examiner who offered the opinion in 
June 2005 amplified his prior report.  The examiner reviewed 
the Veteran's claims file, including the report from Dr. 
Shapiro, and noted that the Veteran had had numerous 
incidents of acoustic trauma in service that had caused 
temporary hearing loss.  It was also noted that he had worked 
as a truck driver and machine operator after service, and 
that he had had intermittent exposure to noise from firearms 
(hunting), home power tools, and a mower.  Otoscopy showed 
that his tympanic membranes were thick in appearance, 
bilaterally.  Immittance results were consistent with a right 
middle ear disorder suggestive of ossicular chain fixation.  
Audiometric testing revealed a sensorineural hearing loss on 
the left and a mixed hearing loss on the right.  Following a 
review of the evidence, including the reports of recent 
testing, the examiner offered the following addendum to his 
prior report:

The nature, degree, and audiometric configuration 
of [the Veteran's] hearing loss [are] consistent 
with a significant history of noise exposure.  The 
veteran's history of noise exposure was the 
largest contributing etiology for his hearing loss 
based on the veteran's report.  Per his [February 
2008] letter[,] Dr. Shapiro was also in agreement 
with an etiology of noise exposure.  The degree of 
any noise-induced hearing loss is highly 
correlated with the intensity of the noise and the 
length of exposure time.  The veteran served two 
years in the military as a tank commander.  He has 
a history of 29 years of occupational industrial 
noise exposure in civilian life.  His exposure to 
hazardous noise in civilian life was far greater 
than his exposure to hazardous noise in the 
military.  Therefore, the nexus with military 
service [is] far less than a 50/50 probability 
relationship compared to his exposure to hazardous 
noise in civilian life.  Based on the 
aforementioned evidence, it [is] this Clinician's 
opinion[ that] this veteran's bilateral hearing 
loss and tinnitus [are] less likely than not due 
to his history of military noise exposure or any 
event during military service.  These conditions 
[are] more likely than not due to his history of 
occupational noise exposure in civilian life.

In support of his opinion, the examiner cited, among other 
things, medical references indicating that the impact of 
hazardous noise on hearing is immediate (rather than 
progressive or cumulative), and that hearing loss does not 
have a delayed onset.  

The Board has reviewed the opinions from these three 
professionals, and finds the opinion(s) from the VA examiner 
the most probative.  The Board recognizes that Drs. Tecca and 
Shapiro are both medical professionals, competent to offer 
opinions with respect to etiology.  However, it appears from 
Dr. Tecca's report that he did not have all of the salient 
facts before him when he drafted his opinion in December 
2007.  (Dr. Tecca accepted, for example, the Veteran's 
inaccurate statement that he did not have a hearing test at 
the time of his service discharge.)  Both private doctors 
stated their opinions in rather speculative terms (i.e., that 
a connection to service could not be "ruled out" or that it 
would be "reasonable to assume" that there was a 
connection), and neither Dr. Tecca nor Dr. Shapiro supported 
his opinion with any discussion of immediate versus delayed 
effects of acoustic trauma, or of the significance (if any) 
of the relative length and intensity of the Veteran's 
exposure to noise during service, as compared to post-service 
exposure.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (a medical opinion that contains only data 
and conclusions is not entitled to any weight).  The VA 
examiner, by contrast, provided a report that set out the 
Veteran's history, and his findings, in detail, and contained 
fully articulated reasons for his conclusions, including 
reference to pertinent medical studies.

Based on the totality of the evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims for service connection for hearing loss and tinnitus.  
As noted above, the Board does not question that the Veteran 
was exposed to noise during service, or that he suffers from 
hearing loss and tinnitus currently.  Nor does the Board 
question the Veteran's belief that his hearing loss and 
tinnitus can be attributed to that exposure.  However, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
etiology.  As a result, his assertions in that regard cannot 
be accorded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  The greater weight of the competent (medical) 
evidence demonstrates that the hearing loss demonstrated in 
February 1971 was not sensorineural in nature, and that there 
is no relationship between the Veteran's current difficulties 
and his period of active service.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


